Title: From Benjamin Franklin to John Paul Jones, 27 April 1779
From: Franklin, Benjamin
To: Jones, John Paul


Dear Sir,
Passy April 27. 1779.
I have at the Request of M. De Sartine postponed the Sending the Alliance to America, and have order’d her to proceed immediately from Nantes to L’Orient, where she is to be furnished with her Complement of Men, join your little Squadron and act under your Command.
The Marquis de la Fayette will be with you soon. It has been observ’d that joint Expeditions of Land and Sea Forces often miscarry thro’ Jealousies and Misunderstandings between the Officers of the different Corps. This must happen where there are little Minds actuated more by personal Views of Profit or Honor to themselves, than by the warm and sincere Desire of Good to their Country. Knowing you both as I do, and your just manner of thinking on these Occasions, I am confident nothing of the Kind can happen between you, & that it is unnecessary for me to recommend to either of you that Condescension, mutual Goodwill and Harmony, which contribute so much to Success in such Undertakings. I look upon this Expedition as an Introduction only to greater Trusts and more extensive Commands, and as a kind of Trial of both your Abilities, and of your Fitness in Temper and Disposition for acting in Concert with others. I flatter myself therefore that nothing will happen that may give Impressions to the Disadvantage of either of you, when greater Affairs shall come under Consideration. As this is understood to be an American Expedition, under the Congress Commission & Colours, the Marquis who is a Major General in that Service, has of Course the Step in Point of Rank; and he must have the Command of the Land Forces, which are committed by the King to his Care: But the Command of the Ships will be entirely in you; in which I am persuaded that what ever Authority his Rank might in Strictness give him, he will not have the least desire to interfere with you. There is Honour enough to be got for both of you, if the Expedition is conducted with a prudent Unanimity. The Circumstance is indeed a little Unusual; for there is not only a Junction of Land & Sea Forces, but there is also a Junction of French men & Americans which increases the Difficulty of maintaining a good Understanding; a cool prudent Conduct in the Chiefs is therefore the more necessary, and I trust neither of you will in that Respect be deficient. With my best Wishes for your Success, Health & Honour I remain, dear Sir, Your affectionate Friend and most obedient Servant
B Franklin
Honble: J. P. Jones Esqre.
 
Endorsed: From Doctr. Franklin inclosing Instructions for a Secret Expedition April 27th. 1779. No. 11.
